15-876
     Lin v Sessions
                                                                                                                    BIA
                                                                                                                Segal, IJ
                                                                                                            A201 107 801
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   13th day of April, two thousand seventeen.
 5
 6   PRESENT:
 7            RALPH K. WINTER,
 8            ROSEMARY S. POOLER,
 9            DEBRA ANN LIVINGSTON,
10                 Circuit Judges.
11   _____________________________________
12
13   LI LIN,
14                    Petitioner,
15
16                    v.                                                                      15-876
17                                                                                            NAC
18   JEFFERSON B. SESSIONS III, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.*
21   _____________________________________
22
23   FOR PETITIONER:                                  Gary J. Yerman, New York, New York.
24
25   FOR RESPONDENT:                                  Benjamin C. Mizer, Principal Deputy
26                                                    Assistant Attorney General; Douglas
27                                                    E. Ginsburg, Assistant Director;
28                                                    Andrew B. Insenga, Trial Attorney;


     * Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney General of the United States Jefferson B.
     Sessions III is automatically substituted for former United States Attorney General Loretta E. Lynch as Respondent.
     The Clerk of the Court is respectfully directed to amend the caption as above.
1                                  Nelle M. Seymour, Law Clerk, Office
2                                  of Immigration Litigation, United
3                                  States Department of Justice,
4                                  Washington, D.C.
5
6        UPON DUE CONSIDERATION of this petition for review of a

7    Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review is

9    DENIED.

10       Petitioner Li Lin, a native and citizen of the People’s

11   Republic of China, seeks review of a February 25, 2015, decision

12   of the BIA affirming a May 9, 2013, decision of an Immigration

13   Judge (“IJ”) denying Lin’s application for asylum, withholding

14   of removal, and relief under the Convention Against Torture

15   (“CAT”).   In re Li Lin, No. A201 107 801 (B.I.A. Feb. 25, 2015),

16   aff’g No. A201 107 801 (Immig. Ct. N.Y. City May 9, 2013).         We

17   assume the parties’ familiarity with the underlying facts and

18   procedural history in this case.

19       Under the circumstances of this case, we have reviewed both

20   the IJ’s and the BIA’s opinions “for the sake of completeness.”

21   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir.

22   2006).     The   applicable    standards   of    review   are   well

23   established.     8 U.S.C.     § 1252(b)(4)(B);   Xiu   Xia   Lin   v.

24   Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).      The agency may,

25   “[c]onsidering the totality of the circumstances, . . . base

                                      2
1    a   credibility    determination   on    the   demeanor,   candor,   or

2    responsiveness of the applicant,” as well as inconsistencies

3    in the record evidence, “without regard to whether” those

4    inconsistencies go “to the heart of the applicant’s claim.”

5    8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64

6    &   n.2.      Substantial    evidence      supports    the      agency’s

7    determination that Lin was not credible as to her claim that

8    Chinese family planning officials forced her to abort a

9    pregnancy.

10        In the present case, the IJ found that Lin failed to present

11   credible evidence in support of her asylum application.              In

12   making this determination, the IJ reasonably relied on Lin’s

13   unresponsiveness to questions posed by the IJ and the other

14   litigant in this case.    See 8 U.S.C. § 1158(b)(1)(B)(iii); see

15   also Majidi v. Gonzales, 430 F.3d 77, 81 n.1 (2d Cir. 2005).

16   That finding is supported by the record.

17        The IJ’s finding of unresponsiveness and the overall

18   credibility       determination    are     bolstered       by    record

19   inconsistencies regarding the timing of events surrounding

20   Lin’s alleged pregnancy.      See Li Hua Lin v. U.S. Dep’t of

21   Justice, 453 F.3d 99, 109 (2d Cir. 2006); see also Xiu Xia Lin,

22 534 F.3d at 165-67 & n.3.     Moreover, having questioned Lin’s


                                        3
1    credibility, the agency reasonably relied further on her

2    failure to submit medical evidence corroborating her pregnancy.

3    See Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).

4        Given    the   demeanor,      inconsistency,   and     lack   of

5    corroboration   findings,   the    agency’s   adverse    credibility

6    determination is supported by substantial evidence.        8 U.S.C.

7    § 1158(b)(1)(B)(iii).    That determination is dispositive of

8    Lin’s claims for asylum, withholding of removal, and CAT relief

9    because all three claims are based on the same factual

10   predicate.   See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir.

11   2006).

12       For the foregoing reasons, the petition for review is

13   DENIED.   As we have completed our review, any pending motion

14   for a stay of removal in this petition is DISMISSED as moot.

15                                  FOR THE COURT:
16                                  Catherine O=Hagan Wolfe, Clerk




                                       4